Citation Nr: 1713507	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-29 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from August November 1968 to May 1973, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the Board in December 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

Following the hearing, the record was held open for 30 days to allow for the submission of additional evidence.  On January 11, 2017, VA received additional evidence from the Veteran's representative.

The Board notes that in a March 2005 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal that determination, and it became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  The Veteran now specifically claims depression, and has stated that he does not desire to reopen the claim of entitlement to service connection for PTSD.  VA records indicate assessments of MDD and GAD.  Although these psychiatric disabilities, as well as any others assessed, will be considered herein by the Board, service connection for PTSD and the associated application to reopen are not within the purview of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran is free to file an application to reopen the claim of entitlement to service connection for PTSD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has an acquired psychiatric disability, claimed as depression, incurred in or related to service.  A review of the service records indicates no psychiatric reports or diagnoses.  Depression does not appear to have been clinically diagnosed until 2001.  The Veteran has reported symptoms of depression in and since service.

At his Board hearing, the Veteran testified that his service in Vietnam involved participation in combat, and that he experienced several stressors.  His DD 214 MC confirms service in the Republic of Vietnam.  The Veteran's service personnel records document participation in numerous operations in Vietnam, with one record reflecting "Participation in Combat Operations against the Viet Cong in DaNang, RVN"  on July 24, 1970.  With respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA treatment records reflect a history of depression, with an apparent initial diagnosis in 2001.  The Veteran has competently indicated that he has had depression symptoms in and since service.  See Jandreau v. Nicholson, 492
F.3d 1372 (Fed. Cir. 2007).  This, in conjunction with the circumstances of the Veteran's service, suggests that depression is attributable to service.  Accordingly, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Current VA records have been obtained from the Erie, PA VA Medical Center (VAMC), as well as the Ashtabula County VA Clinic in Ohio.  However, a review of the record indicates that the Veteran was also referred to the Cleveland, OH Veterans Center for mental health treatment.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  Therefore, an attempt should be made to obtain all of the Veteran's VA treatment records from the Vet Center located in Cleveland, OH to associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Cleveland, OH Vet Center.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for VA examination that addresses the nature and etiology of any acquired psychiatric disability other than PTSD, to include MDD and GAD.  The claims file must be provided to the examiner(s) for review.  Based on a review of the claims file and the results of the Veteran's psychiatric examination, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include MDD and GAD, is related to active service or any incident of such service.  

A complete rationale should be provided for any opinion(s) expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions.  The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service.  Attention is directed to the Veteran's participation in combat operations reflected in his service personnel records, as well as his reports of stressors experienced consistent with his circumstances of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

